EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 19, delete “said gaseous state” and replace with - - a gaseous state - - .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a closed system heat transfer device comprising a heating section having a vaporization expansion evaporation section operationally connected downstream from a heat exchange device, wherein said vaporization expansion evaporation section receives said pressurized working fluid, allowing said working fluid to expand therein, thus absorbing ambient heat from a space surrounding said vaporization expansion evaporation section; and wherein said heating section further comprising a release member disposed between said heat exchange device and said vaporization expansion evaporation section in order to increase pressure within said heat exchange device and to create a forcible release of said working fluid into said vaporization expansion evaporation section.  U.S. Patent 7,201,215 to Ippoushi et al. teaches a vapor-lift pump heat transport apparatus, U.S. Patent 3,951,204 to Movick teaches a method and apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                            
5/6/2021